     Case 1:20-cv-01265-NONE-SAB Document 8 Filed 11/20/20 Page 1 of 2

 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                            EASTERN DISTRICT OF CALIFORNIA
10
11   HENDRICK BLOCK,                          )             No. 1:20-cv-01265-NONE-SAB
                                              )
12               Plaintiff,                   )             ORDER GRANTING PLAINTIFF’S
                                              )             REQUEST TO CONTINUE THE
13         vs.                                )             MANDATORY SCHEDULING
                                              )
14   K & K SISTERS, LLC dba KARLITAS, et al., )             CONFERENCE
                                              )
15                                            )             (ECF No. 7)
                 Defendants.
                                              )
16                                            )
                                              )
17                                            )
18
19          On November 17, 2020, an order issued requiring Plaintiff to file a notice of status of
20   service on the defendants in this action. On November 20, 2020, Plaintiff filed a notice of
21   status of service and requests an additional thirty days to effect service and that the scheduling
22   conference be continued to allow Plaintiff to effect service of the summons and complaint.
23          Finding good cause, IT IS HEREBY ORDERED that:
24          1.      Plaintiff’s request for an additional thirty days to effect service of process and to
25                  continue the mandatory scheduling conference is GRANTED;
26          2.      Plaintiff is GRANTED an additional thirty (30) days to serve the summons and
27                  complaint;
28




                                                   Page 1
     Case 1:20-cv-01265-NONE-SAB Document 8 Filed 11/20/20 Page 2 of 2

 1            3.      The mandatory scheduling conference set for November 30, 2020 is
 2                    CONTINUED to February 9, 2021, at 10:30 a.m.; and
 3            4.      The parties shall file a joint scheduling report seven (7) days prior to the
 4                    scheduling conference.
 5
 6   IT IS SO ORDERED.
 7
     Dated:        November 20, 2020
 8                                                    UNITED STATES MAGISTRATE JUDGE

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                                 Page 2
